Opinion issued July 11, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00456-CV
____________

JULIE HEARN,  Appellant

V.

AHMAD BOUJABADI A/K/A ANDY A. BOUJABABI A/K/A ANDY AHMAD
BOUJABADI DOING BUSINESS AS ACE VALET D/B/A ACE LIMOUSINE &
CHARTER SERVICES, ACE LIMOUSINE SERVICE AND CYRUS USA, INC.,
JOINTLY AND SEVERALLY, AND IRAN TALPUR AND ABID HUSSAIN, 
Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 666,544



O P I N I O N
 Appellant has filed a motion to abate or dismiss her appeal.  Appellant
represents that appellees agree with the motion, and more than 10 days has elapsed
with no objection being filed.  No opinion has issued.  Accordingly, the motion is
granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).

	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Alcala.
Do not publish. Tex. R. App. P. 47.